SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-8A NOTIFICATION OF REGISTRATION FILED PURSUANT TO SECTION 8(a) OF THE INVESTMENT COMPANY ACT OF 1940 The undersigned investment company hereby notifies the Securities and Exchange Commission that it registers under and pursuant to the provisions of Section 8(a) of the Investment Company Act of 1940; and in connection with such notification of registration submits the following information: Name:Evanston Alternative Opportunities Fund Address of Principal Business Office: 1560 Sherman Avenue Suite 960 Evanston, Illinois 60201 Telephone Number:847-328-4961 Name and address of agent for service of process: Scott Zimmerman Evanston Alternative Opportunities Fund 1560 Sherman Avenue Suite 960 Evanston, Illinois 60201 Check Appropriate Box: Registrant is filing a Registration Statement pursuant to Section 8(b) of the Investment Company Act of 1940 concurrently with the filing of Form N-8A:YES [X]NO [ ] SIGNATURE Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has caused this notification of registration to be duly signed on its behalf in the City of Evanston and the State of Illinois on the 22nd of October, 2013. EVANSTON ALTERNATIVE OPPORTUNITIES FUND By: /s/ Scott Zimmerman Scott Zimmerman Initial Trustee Attest: /s/ Melanie Lorenzo Melanie Lorenzo Associate General Counsel & Chief Compliance Officer of Evanston Capital Management, LLC
